UNITED STATES DIS'I`RICT COURT
SOU'I`HERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION

UNITED STATES OF AMERICA
v. CRIMINAL NO.: 2:18-¢1'-0005 KS-MTP

KATIE ASHLEY DUBOSE TA'I`E
aiso known as ASHLEY COCHRAN

ORDER CON:§:Q‘§UING 'I`RIAL SET'I`ING

This cause is before the Court on the joint motion of the parties to continue the trial
'_____ _settin_gin_thiwatter._‘l`he€oart,_havingcons’rdere'd'the"Motioannrd'stiiatThFM'otimdsweil_'_'"' _' " " '
taken and is hereby granted and finds that the period of delay shall be excluded in computing the
time within which the trial of this matter shall commence in accordance with the Speedy Trial
Act, 18 U,S.C. §3161.

Also having duly considered the factors articulated in 18 U.S.C. §3161(h)(7)(B) to
determine the appropriateness of a continuance, the Court finds that the defendant needs
additional time to reach an appropriate resolution in this matter and that both parties need
additional time to prepare for tria]. The Court also finds pursuant to i8 U.S.C. §316] (h)(7)(A)
that the ends of justice outweigh the best interests of both the public and the defendant in a
speedy trial in this oause, and the Court therefore finds that the ends of justice are best served
by granting the requested continuance

The Court finds that the defendant, by and through counsel, has specificai]y waived any
speedy trial objections heretofore arising or which may arise as a result of this requested
continuance under the Speedy Trial Act or the Constitution in the case at bar and finds that this

motion should be granted for the reasons described above.

lT IS THEREFORE ORDERED that the trial in this matter be continued to a trial setting
ofAugust 19, 2019, and that the period cf delay shall be excluded in computing the time within
which the trial of this matter shall commence in accordance with the Speedy Triai Aet, 18 U.S.C.

§3]61. wl

SG ORDERED this the ag` day of April, 2019

l \\.. `.9 W
HONDRABLE KEITH STARRETI`
UNITED STATES DISTRICT JUDGE

 

Agreed: /V,; g ,
ALER[E MOSS ANDREWS

Attomey for Katie Ashley Dubose Tate

J>MQ,M

DAVID H. FULCHER
Assistant United States Attorney

